Exhibit 10.7

 

THIS WARRANT AND THE SHARES OF COMMON STOCK THAT MAY BE PURCHASED PURSUANT TO
THE EXERCISE OF THIS WARRANT HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION
UNLESS THE TRANSFER IS IN ACCORDANCE WITH RULE 144 OR A SIMILAR RULE AS THEN IN
EFFECT UNDER THE ACT, OR APPLICABLE STATE SECURITIES LAWS OR UNLESS THE
CORPORATION RECEIVES AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO IT STATING
THAT SUCH SALE OR TRANSFER IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS
DELIVERY REQUIREMENTS OF THE ACT.

 

Void after February 16, 2010

 

No. W-6

PHOTOWORKS, INC.

 

 

WARRANT

 

THIS CERTIFIES THAT, for value received, Sunra Capital Holdings, Ltd. (together
with its permitted assignees, the “Holder”) is entitled to subscribe for and
purchase One Million Nine Hundred Four Thousand Seven Hundred Sixty-two
(1,904,762) shares (as adjusted pursuant to Section 3 hereof, the “Shares”) of
the fully paid and nonassessable Common Stock, par value $0.01 per share (the
“Common Stock”), of PhotoWorks, Inc., a Washington corporation (the “Company”),
at the price of $0.21 per share (the “Exercise Price”) (as adjusted pursuant to
Section 3 hereof), subject to the provisions and upon the terms and conditions
hereinafter set forth. This warrant (this “Warrant”) is one of a series of
warrants (collectively, the “Warrants”) issued pursuant to the terms of that
certain Convertible Note, Warrant and Common Stock Purchase Agreement, dated as
of February 16, 2005 among the Company and the purchasers named therein(the
“Purchase Agreement”) and that certain Amendment to Subordinated Debentures
dated as of February 16, 2005 between the Company and Matinicus, LP (the
“Debenture Amendment”). Unless defined herein, all capitalized terms in this
Warrant shall have the meaning ascribed to them in the Purchase Agreement.

1.

Method of Exercise; Payment.

(a)        Cash Exercise. Subject to Section 8 hereof, the purchase rights
represented by this Warrant may be exercised by the Holder from time to time, in
whole or in part, by the surrender of this Warrant (with the notice of exercise
form attached hereto as Exhibit A duly executed) at the principal office of the
Company, and by payment to the Company, by certified, cashier’s or other check
acceptable to the Company, or by wire transfer, of an amount equal to the
aggregate Exercise Price of the Shares being purchased.

(b)

Net Issue Exercise.

(i)         in lieu of exercising this Warrant pursuant to Section 1(a), the
Holder may elect to receive shares equal to the value of this Warrant (or the
portion thereof being cancelled) by surrender of this Warrant at the principal
office of the Company together with notice of such election, in

 

 



 

which event the Company shall issue to the Holder a number of shares of the
Company’s Common Stock computed using the following formula:

 

X = Y (A-B)

 

 

A

 

Where

X

=

the number of shares of Common Stock to be issued to the Holder.

 

 

Y

=              the number of shares of Common Stock purchasable under this
Warrant (or, if only a portion of this Warrant is being exercised, the portion
of this Warrant being exercised as set forth in the notice of exercise).

 

A

=

the fair market value of one share of the Company’s Common Stock.

 

 

B

=

the Exercise Price (as adjusted to the date of such calculation).

 

(ii)                This Warrant shall automatically be exercised pursuant to
Section 1(b) hereof immediately before its expiration pursuant to Section 8
hereof unless Holder notifies the Company in writing to the contrary before such
termination.

(c)Fair Market Value. For purposes of this Section 1, the fair market value of
the Company’s Common Stock shall mean:

(i) The average of the closing bid and asked prices of the Company’s Common
Stock quoted in the NASDAQ National Market System or the closing price quoted on
any exchange or over-the-counter market on which the Common Stock is listed,
whichever is applicable, as published in the Western Edition of The Wall Street
Journal for the five (5) trading days prior to the date of determination of fair
market value;

(ii)                If the Company’s Common Stock is not traded in the NASDAQ
National Market System, over-the-counter market or on an exchange, the fair
market value of the Common Stock per share shall be the price per share that the
Company could obtain from a willing buyer for shares sold by the Company from
authorized but unissued shares of Common Stock as such price shall be agreed by
the parties hereto, or if agreement cannot be reached within five (5) business
days of delivery of the notice pursuant to Section 1(b) hereof, as shall be
determined by a panel of appraisers. One appraiser shall be selected by the
Holder, one appraiser shall be chosen by the Company and the third appraiser
shall be chosen by the first two appraisers. If the appraisers cannot reach
agreement as to the fair market value on the foregoing basis on or before the
thirtieth (30th) day following the Holder’s notice of election pursuant to
Section 1(b), then each appraiser shall deliver its appraisal and the appraisal
which is neither the highest nor the lowest shall be the fair market value of a
share of Common Stock. In the event that the Holder fails to choose an appraiser
or the three appraisers fail to deliver an appraisal on or before the thirtieth
(30th) day after such notice, the appraisal of the appraiser selected by the
Company shall control and shall be fair market value for the purposes of this
Warrant. The cost of the appraiser selected by each party shall be borne by that
party and the cost of the third appraiser shall be borne one-half (1/2) by the
Company and one-half (1/2) by the exercising Holder (or Holders pro rata if more
than one Holder is exercising). Appraisers selected under this Section 1(c) must
be unaffiliated with the Holder and the Company and must have reasonable
professional qualifications for the appraisal.

(d)Stock Certificates. In the event of any exercise of the rights represented by
this Warrant, certificates for the Shares so purchased shall be delivered to the
Holder within a reasonable time and, unless this Warrant has been fully
exercised or has expired, a new Warrant representing the shares with

 

2

 

 



 

respect to which this Warrant shall not have been exercised shall also be issued
to the Holder within such time.

2.  Stock Fully Paid; Reservation of Shares. All of the Shares issuable upon the
exercise of the rights represented by this Warrant will, upon issuance and
receipt of the Exercise Price therefor, be fully paid and nonassessable, and
free from all preemptive rights, rights of first refusal, taxes, liens and
charges with respect to the issue thereof. During the period within which the
rights represented by this Warrant may be exercised, the Company shall at all
times have authorized and reserved for issuance sufficient shares of its Common
Stock to provide for the exercise of the rights represented by this Warrant.

3.  Adjustment of Exercise Price and Number of Shares. Subject to the provisions
of Section 8 hereof, the number and kind of securities purchasable upon the
exercise of this Warrant and the Exercise Price therefor shall be subject to
adjustment from time to time upon the occurrence of certain events, as follows:

(a)Reference Price. The price upon which adjustments to the Exercise Price and
number of Shares pursuant to Section 3(d) below shall be based shall initially
be $0.21 (the “Reference Price”). The initial Reference Price shall be subject
to adjustment as provided in accordance with this Section 3.

(b)Adjustments for Dividends, Splits, Subdivisions, Combinations, or
Consolidation of Common Stock. If the outstanding shares of Common Stock shall
be increased by stock dividend payable in Common Stock, stock split,
subdivision, or other similar transaction occurring after the date of this
Warrant into a greater number of shares of Common Stock, concurrently with the
effectiveness of such event, the number of Shares issuable upon exercise of this
Warrant shall be increased in proportion to the percentage increase in the
outstanding number of shares of Common Stock and the Exercise Price and
Reference Price shall proportionately be decreased. If the outstanding shares of
Common Stock shall be decreased by reverse stock split, combination,
consolidation, or other similar transaction occurring after the date of this
Warrant into a lesser number of shares of Common Stock, concurrently with the
effectiveness of such event, the number of shares issuable upon exercise of this
Warrant shall be decreased in proportion to the percentage decrease in the
outstanding number of shares of Common Stock and the Exercise Price and
Reference Price shall be proportionately increased.

(c)Adjustments for Reclassification, Exchange and Substitution. If the Common
Stock shall be changed into the same or a different number of shares of any
other class or classes of stock, whether by capital reorganization,
reclassification, or otherwise (other than a subdivision or combination of
shares provided for above or in connection with a merger of the Company as
provided in Section 8 below), concurrently with the effectiveness of such
reorganization or reclassification, this Warrant shall be proportionately
adjusted such that upon exercise, the Holder shall receive, in lieu of the
number of shares of Common Stock which the holders would otherwise have been
entitled to receive, a number of shares of such other class or classes of stock
equivalent to the number of shares of Common Stock that the Holder would have
received had this Warrant been exercised immediately before that change.

(d)Adjustments on Issuance of Additional Stock. If the Company shall issue
Additional Stock (as defined below) for a consideration per share less than the
Reference Price in effect on the date and immediately prior to such issue, then
and in such event, each of the Reference Price and the Exercise Price shall be
reduced concurrently with such issue to a price (calculated to four decimal
places) determined by multiplying such price by a fraction (i) the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such issue plus the number of shares of Common Stock which the
aggregate consideration received by the Company for the total number shares of
Additional Stock so issued (or deemed to be issued) would purchase at the
Reference Price; and (ii) the denominator of

 

3

 

 



 

which shall be the number of shares of Common Stock outstanding immediately
prior to such issue plus the number of shares of Additional Stock so issued;
provided that for purposes of this Section 3(d), all shares of Common Stock
issued or issuable that are excluded from the definition of Additional Stock
below shall be deemed to be Common Stock outstanding.

Upon any adjustment in the Exercise Price pursuant to this subsection (d), the
number of Shares purchasable upon the exercise of this Warrant shall be adjusted
to the number obtained by (i) multiplying the number of Shares subject to this
Warrant by the Exercise Price, each as in effect immediately prior to such
adjustment and (ii) dividing the product so obtained by the Exercise Price in
effect immediately after such adjustment.

For purposes of this subsection (d) “Additional Stock” shall mean all Common
Stock issued (or deemed to be issued upon the issuance of Options or Convertible
Securities as provided below) by the Company after the date of this Warrant,
other than Common Stock issued or issuable at any time (a) upon conversion of
the Series A Preferred Stock of the Company (the “Series A Preferred”); (b) to
officers, directors, and employees of, and consultants or contractors to, the
Company pursuant to any stock option, stock purchase or other stock incentive
plan, provided such plan or the amendment to such plan under which such shares
are available has been approved (i) by the Board of Directors as of the date of
this Warrant or (ii) in connection with the Recapitalization (as such term is
defined in the Purchase Agreement); (c) as a dividend or distribution with
respect to the Series A Preferred; (d) to financial institutions or lessors in
connection with commercial credit arrangements, equipment financings, leasing
arrangements or similar transactions if approved by two-thirds of the Board of
Directors; (e) in connection with a merger of the Company with or into another
corporation or the acquisition by the Company of another entity if approved by
two-thirds of the Board of Directors; (f) upon exercise of the Warrants; (g)
upon exercise or conversion of any other warrant or security or debt instrument
of the Company outstanding as of the date of this Warrant; (h) that is
designated as excluded from the definition of Additional Stock by the vote or
written consent (before or after the date of issuance or deemed issuance) of
holders of at least two-thirds of the then outstanding shares of Common Stock
issuable upon cash exercise of all then-outstanding Warrants; or (i) that is
described in subsections (b) or (c) of this Section 3.

For the purpose of making any adjustment in the Reference Price and the Exercise
Price as provided above, the consideration received by the Company for any issue
or sale of Additional Stock will be computed as follows:

(i) to the extent it consists of cash, as the amount of cash received by the
Company before deduction of any offering expenses payable by the Company and any
underwriting or similar commissions, compensation, or concessions paid or
allowed by the Company in connection with such issue or sale;

(ii)                to the extent it consists of property other than cash, at
the fair market value of that property as determined in good faith by the
Company’s Board of Directors; and

(iii)              if Additional Stock is issued or sold together with other
stock or securities or other assets of the Company for a consideration which
covers both, as the portion of the consideration so received that may be
reasonably determined in good faith by the Board of Directors to be allocable to
such Additional Stock.

If the Company (1) grants any rights or options to subscribe for, purchase, or
otherwise acquire shares of Common Stock or Convertible Securities
(collectively, “Options”), or (2) issues or sells any security convertible into
or exchangeable for shares of Common Stock (collectively, “Convertible
Securities”), then, in each case, the maximum number of shares of Common Stock
issuable

 

4

 

 



 

upon the exercise of such Options or conversion or exchange of such Convertible
Securities shall be deemed to be Additional Stock issued as of the time such
Options or Convertible Securities are issued (except to the extent excluded from
the definition of Additional Stock) above, and the Reference Price and Exercise
Price will be adjusted as above provided to reflect (on the basis of the
determination of the price per share as provided below) the issue or sale. In
such event, the price per share or Common Stock issuable on the exercise of the
Options or the conversion or exchange of the Convertible Securities will be
determined by dividing the total amount, if any, received or receivable by the
Company as consideration for the granting of the Options or the issue or sale of
the Convertible Securities, plus the minimum aggregate amount of additional
consideration payable to the Company on exercise of the Options or conversion of
the Convertible Securities, by the maximum number of shares of Common Stock
issuable on the exercise or conversion. No further adjustment of the Reference
or Exercise Prices will be made as a result of the actual issuance of shares of
Common Stock on the exercise of any such rights or options or the conversion of
any such convertible securities.

Upon the redemption or repurchase of any such Options or Convertible Securities
or the expiration or termination of the right to convert into, exchange for, or
exercise with respect to, Common Stock, the Reference and Exercise Prices will
be readjusted to such price as would have been obtained had the adjustment made
upon their issuance been made upon the basis of the issuance of only the number
of such Options or Convertible Securities as were actually converted into,
exchanged for, or exercised with respect to, Common Stock. If the purchase price
or conversion or exchange rate provided for in any such Option or Convertible
Security changes at any time, then, upon such change becoming effective, the
Reference Price and Exercise Price then in effect will be readjusted to such
price as would have been obtained had the adjustment made upon the issuance of
such Options or Convertible Securities been made upon the basis of (1) the
issuance of only the number of shares of Common Stock actually delivered upon
the conversion, exchange or exercise of such Options or Convertible Securities,
and the total consideration received therefor, and (2) the granting or issuance,
at the time of such change, of any such Options or Convertible Securities then
still outstanding for the consideration, if any, received by the Company
therefor and to be received on the basis of such changed price or rate.

(e)Adjustments. Whenever the number of Shares purchasable hereunder or the
Exercise Price thereof shall be adjusted pursuant to Sections 3(b), (c) or (d)
hereof, the Company shall provide notice to the holder of this Warrant setting
forth, in reasonable detail, the event requiring the adjustment, the amount of
the adjustment, the method by which such adjustment was calculated, and the
number of Shares which may be purchased and the Exercise Price therefor after
giving effect to such adjustment.

(f) Adjustment to Exercise Price Upon Acquisition. In connection with any sale
of all or substantially all of the assets of the Company or acquisition of this
Company by another entity by means of consolidation, corporate reorganization or
merger in which the shareholders of the Company immediately prior to such
transaction possess less than fifty percent (50%) of the outstanding voting
power of the Company after the transaction, which close on or before February
16, 2008 (each, a "Qualifying Acquisition"), the Exercise Price of the Warrant
shall be decreased from $0.21 to $0.15 (or like proportional adjustment to the
extent an earlier adjustment to the Reference Price has occurred pursuant to
Sections 3(b), (c) or (d)) from the period commencing twenty (20) days prior to
the closing of such Qualifying Acqusition until the closing of such Qualifying
Acquisition and termination of this Warrant pursuant to Section 8(b) below. The
Company agrees to provide at least twenty (20) days’ prior written notice of the
closing date of any such Qualifying Acquisition to the Holder.

4.  Fractional Shares. No fractional shares of Common Stock will be issued in
connection with any exercise hereunder. In lieu of such fractional shares the
Company shall make a cash payment therefor based upon the Exercise Price then in
effect.

 

 

5

 

 



 

 

5.

Restrictions Upon Transfer.

(a)The Company need not register a transfer of this Warrant unless the
conditions specified in the legend on the front page hereof have not been
satisfied. Subject to the satisfaction of such conditions, any transfer of this
Warrant and all rights hereunder, in whole or in part, shall be registered on
the books of the Company to be maintained for such purpose, upon surrender of
this Warrant at the principal office of the Company, or the office or agency
designated by the Company, together with a written assignment of this Warrant
substantially in the form of Exhibit C hereto duly executed by Holder or its
agent or duly authorized attorney and funds sufficient to pay any transfer taxes
payable upon the making of such transfer. Upon such surrender and, if required,
such payment, the Company shall, subject to the conditions set forth in the
legend, execute and deliver a new Warrant or Warrants in the name of the
assignee or assignees and in the denomination specified in such instrument of
assignment, and shall issue to the assignor a new Warrant evidencing the portion
of this Warrant not so assigned, and this Warrant shall promptly be canceled. A
Warrant, if properly assigned, may be exercised by a new Holder for the purchase
of Shares without having a new Warrant issued.

(b)Subject to the conditions set forth in the legend, this Warrant may be
divided or combined with other Warrants upon presentation hereof at the
aforesaid office or agency of the Company, together with a written notice
specifying the names and denominations in which new Warrants are to be issued,
signed by Holder or its agent or duly authorized attorney. Subject to compliance
with this Section 5 as to any transfer which may be involved in such division or
combination, the Company shall execute and deliver a new Warrant or Warrants in
exchange for the Warrant or Warrants to be divided or combined in accordance
with such notice.

(c)The Company shall prepare, issue and deliver at its own expense (other than
transfer taxes) the new Warrant or Warrants under this Section 5.

(d)The Company agrees to maintain, at its aforesaid office or agency, books for
the registration and the registration of transfer of the Warrants.

6.

Restrictive Legend.

(a)The Shares issuable upon exercise of this Warrant (unless registered under
the Act) shall be stamped or imprinted with a legend in substantially the
following form:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION UNLESS THE TRANSFER IS IN ACCORDANCE WITH RULE 144 OR A SIMILAR
RULE AS THEN IN EFFECT UNDER THE ACT, OR APPLICABLE STATE SECURITIES LAWS OR
UNLESS THE CORPORATION RECEIVES AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO
IT STATING THAT SUCH SALE OR TRANSFER IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF THE ACT.

(b)The Company need not register a transfer of Shares bearing the restrictive
legend set forth in this Section 5, unless the conditions specified in such
legend are satisfied. The Company may also instruct its transfer agent not to
register the transfer of the Shares, unless one of the conditions specified in
the legend set forth in this Section 5 is satisfied.

 

 

6

 

 



 

 

7.  Rights of Shareholders. No holder of this Warrant shall be entitled, as a
Warrant holder, to vote or receive dividends or be deemed the holder of Common
Stock or any other securities of the Company which may at any time be issuable
on the exercise hereof for any purpose, nor shall anything contained herein be
construed to confer upon the holder of this Warrant, as such, any of the rights
of a shareholder of the Company or any right to vote for the election of
directors or upon any matter submitted to shareholders at any meeting thereof,
or to give or withhold consent to any corporate action (whether upon any
recapitalization, issuance of stock, reclassification of stock, change of par
value, consolidation, merger, conveyance, or otherwise) or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until the
Warrant shall have been exercised and the Shares purchasable upon the exercise
hereof shall have become deliverable, as provided herein.

Notwithstanding the foregoing, in the event of:

 

(a)any taking by the Company of a record of the holders of Common Stock for the
purpose of determining the holders who are entitled to receive any dividend or
other distribution, or any right to subscribe for, purchase or otherwise acquire
any shares of stock of any class or any other securities or property, or to
receive any other right;

 

(b)any reorganization, reclassification, merger, consolidation, share exchange,
or sale of all or substantially all of the Company's assets, or any
reclassification or recapitalization of the capital stock of the Company;

 

(c)

any voluntary or involuntary dissolution, liquidation or winding-up of the
Company;

 

(d)any proposed issue or grant by the Company to the holders of Common Stock of
any shares of stock of any class or any other securities, or any right or
warrant to subscribe for, purchase or otherwise acquire any shares of stock of
any class or any other securities; or

 

(e)any other event as to which the Company is required to give notice to any
holders of Common Stock,

 

then and in each such event the Company will mail to the Holder a notice
specifying (i) the date on which any such record is to be taken, (ii) the date
on which any such reorganization, reclassification, merger, consolidation, share
exchange, sale of all or substantially all of the Company's assets,
reclassification, recapitalization, dissolution, liquidation or winding-up is to
take place, and the time, if any is to be fixed, as to which the holders of
record of Common Stock shall be entitled to exchange their shares for securities
or other property deliverable on such reorganization, reclassification, merger,
consolidation, share exchange, sale of all or substantially all of the Company's
assets, reclassification, recapitalization, dissolution, liquidation or
winding-up, (iii) the amount and character of any stock or other securities, or
rights or warrants, proposed to be issued or granted, the date of such proposed
issue or grant and the persons or class of persons to whom such proposed issue
or grant is to be offered or made, and (iv) in reasonable detail, the facts,
including the proposed date, concerning any other such event. Such notice shall
be delivered to the Holder at least 10 business days prior to the date specified
in the notice.

 

8.  Expiration of Warrant. This Warrant shall expire and shall no longer be
exercisable upon the first to occur of the following:

(a)

at 5:00 p.m., Seattle local time, on February 16, 2010; and

(b)the closing of any sale of all or substantially all of the assets of the
Company or acquisition of this Company by another entity by means of
consolidation, corporate reorganization or

 

7

 

 



 

merger in which the shareholders of the Company immediately prior to such
transaction possess less than fifty percent (50%) of the outstanding voting
power of the Company after the transaction; provided that the Company shall
provide at least twenty (20) days’ prior written notice of the date of any such
event to the Holder.

9.  Notices, Etc. Unless otherwise provided, any notice required or permitted by
this Agreement shall be in writing and shall be deemed sufficient upon delivery,
when delivered personally or by overnight courier or sent by facsimile, or 48
hours after being deposited in the U.S. mail, as certified or registered mail,
with postage prepaid, and addressed to the party to be notified at such address
as may have been furnished to the Company in writing by the Holder or by the
Holder in writing to the Company.

10.               Governing Law, Headings. This Warrant is being delivered in
the State of Washington and shall be construed and enforced in accordance with
and governed by the laws of such State. The headings in this Warrant are for
purposes of reference only, and shall not limit or otherwise affect any of the
terms hereof.

11.               Amendment or Waiver. Any term of this Warrant may be amended
or waived upon written consent of the Company and the holders of at least a
majority of the Common Stock issuable upon exercise of outstanding Warrants
issued pursuant to the Purchase Agreement and the Debenture Amendment. By
acceptance hereof, the Holder acknowledges that in the event the required
consent is obtained, any term of this Warrant may be amended or waived with or
without the consent of the Holder; provided, however, that any amendment hereof
that would materially adversely affect the Holder in a manner different from the
holders of the remaining warrants issued pursuant to the Purchase Agreement
shall also require the consent of Holder.

 

[Remainder of this Page Intentionally Left Blank]

 

8

 

 



 

 

Issued this 16th day of February, 2005.

 

PHOTOWORKS, INC.

 

a Washington corporation

 

By: /s/ Philippe Sanchez

 

Name: Philippe Sanchez

 

Title: President and Chief Executive Officer

 

Address:

PhotoWorks, Inc.

1260 16th Avenue West

 

Seattle, Washington 98119

 

Attn: Chief Executive Officer

 

 

Facsimile:

(206) 284-8732

 

 



 

 

EXHIBIT A

 

NOTICE OF EXERCISE

 

TO:

PHOTOWORKS, INC.

 

 

1260 16th Avenue West

 

 

Seattle, Washington 98119

 

 

Attention: Chief Executive Officer

 

1.  The undersigned hereby elects to purchase ______________ shares of Common
Stock of PhotoWorks, Inc. pursuant to the terms of the attached Warrant.

2.

Method of Exercise (Please initial the applicable blank):

 

 

________

The undersigned elects to exercise the attached Warrant by means of a cash
payment, and tenders herewith payment in full for the purchase price of the
shares being purchased, together with all applicable transfer taxes, if any.

 

________

The undersigned elects to exercise the attached Warrant by means of the net
exercise provisions of Section 1(b) of the Warrant.

3.  Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

 

(Name)

 

(Address)

 

(Address)

4.  The undersigned hereby represents and warrants that the aforesaid shares of
Common Stock are being acquired for the account of the undersigned for
investment and not with a view to, or for resale in connection with, the
distribution thereof, and that the undersigned has no present intention of
distributing or reselling such shares. In support thereof, the undersigned
agrees to execute an Investment Representation Statement in a form substantially
similar to the form attached to the Warrant as Exhibit B.

Date:

 

 

(signed)

 

Holder Name:

 

 

(print)

 

 

By:

 

 

(print)

 

 

Title:

 

 

 

 



 

 

EXHIBIT B

INVESTMENT REPRESENTATION STATEMENT

PURCHASER

:

 

SELLER

:

PHOTOWORKS, INC.

 

COMPANY

:

PHOTOWORKS, INC.

 

SECURITY

:                COMMON STOCK ISSUED UPON EXERCISE OF THE WARRANT ISSUED ON
FEBRUARY 16, 2005

AMOUNT

:

_____________ SHARES

 

DATE

:

_____________________

 

In connection with the purchase of the above-listed Securities, the undersigned
Purchaser represents to the Seller and to the Company the following:

(a)The undersigned is aware of the Company’s business affairs and financial
condition, and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Securities. The undersigned
is purchasing these Securities for its own account for investment purposes only
and not with a view to, or for the resale in connection with, any “distribution”
thereof for purposes of the Securities Act of 1933, as amended (the “Securities
Act”).

(b)The undersigned understands that the Securities have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of the
undersigned’s investment intent as expressed herein. In this connection, the
undersigned understands that, in the view of the Securities and Exchange
Commission (the “SEC”), the statutory basis for such exemption may be
unavailable if this representation was predicated solely upon a present
intention to hold these Securities for the minimum capital gains period
specified under tax statutes, for a deferred sale, for or until an increase or
decrease in the market price of the Securities, or for a period of one year or
any other fixed period in the future.

(c)The undersigned further understands that the Securities must be held
indefinitely unless subsequently registered under the Securities Act or unless
an exemption from registration is otherwise available. In addition, the
undersigned understands that the certificate evidencing the Securities will be
imprinted with a legend which prohibits the transfer of the Securities unless
they are registered or such registration is not required in the opinion of
counsel for the Company.

(d)The undersigned is familiar with the provisions of Rule 144, promulgated
under the Securities Act, which, in substance, permits limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer
thereof, in a non-public offering subject to the satisfaction of certain
conditions.

The Securities may be resold in certain limited circumstances subject to the
provisions of Rule 144, which requires, among other things, the existence of a
public market for the Securities, the availability of certain current public
information about the Company, the resale occurring not less than one year after
a party has purchased and paid for the security to be sold, the sales being
effected through a

 

 



 

“broker’s transaction” or in transactions directly with a “market maker” and the
number of Securities being sold during any three-month period not exceeding
specified limitations.

(e)The undersigned further understands that in the event that all of the
applicable requirements of Rule 144 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rule 144 is
not exclusive, the Staff of the SEC has expressed its opinion that persons
proposing to sell private placement securities other than in a registered
offering and otherwise than pursuant to Rule 144 will have a substantial burden
of proof in establishing that an exemption from registration is available for
such offers or sales, and that such persons and their respective brokers who
participate in such transactions do so at their own risk.

 

Date:            

 

(signed)

Holder Name:

 

 

(print)

 

By:

 

 

(print)

 

Title:

 

 

 

2

 

 



 

 

EXHIBIT C

FORM OF TRANSFER

(To be signed only upon transfer of Warrant)

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto the
right represented by the attached Warrant to purchase _________________* shares
of Common Stock of PHOTOWORKS, INC., to which the attached Warrant relates, and
appoints PHOTOWORKS, INC. attorney to transfer such right on the books of
PHOTOWORKS, INC., with full power of substitution in the premises.

Dated:_____________________

 

(Signature must conform in all respects to name of

Holder as specified on the face of the Warrant)

 

 

Holder Name:

 

 

(print)

By:

 

 

(print)

Title:

 

Date:

 

Address:

 

 

Signed in the presence of:

 

 

(signature)

 

(print name)

 

* Insert here the number of shares without making any adjustment for additional
shares of Common Stock or any other stock or other securities or property or
cash which, pursuant to the adjustment provisions of the Warrant, may be
deliverable upon exercise.

 

 

 

 